                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


KONINKLIJKE KPN N.V. ,

                       Plaintiff,

V.                                                            C.A. No. 17-90-LPS

SIERRA WIRELESS , INC., AND
SIERRA WIRELESS AMERICA, INC.,

                       Defendants.


                                    MEMORANDUM ORDER

       At Wilmington this 16 th day of September, 2019:

       Pending before the Court is Plaintiff's motion to seal portions of the October 24, 2018

transcript of a discovery dispute teleconference. (D .I. 169) Defendants oppose all redactions.

(See D.I. 173) Having reviewed the parties' briefing (D.I. 169, 173, 177), IT IS HEREBY

ORDERED that the motion (D.I. 169) is GRANTED.

       Plaintiff has shown good cause for its proposed redactions. See Mosaid Techs. Inc. v. LSI

Corp., 878 F. Supp. 2d 503 , 507-08 (D. Del. 201 2) (outlining "good cause" standard for motion

to seal). The transcript contains sensitive and confidential licensing information, the disclosure

of which may harm Plaintiffs competitive position and relationship with contracting parties not

subject to suit. (See D.I. 169 at 2 (Plaintiff arguing "public disclosure would inflict a clearly

defined and serious injury on KPN (and the non-party Sisvel entities) by allowing their

respective competitors to gain access to proprietary information regarding the specifics of their

patent licensing arrangements"); see also Mosaid, 878 F. Supp. 2d at 510 (granting motion to

seal portions of judicial transcript addressing terms of patent licensing agreement))
       Defendants are correct that there is a public interest in revealing how Plaintiff (and its

licensing affiliates) allegedly breached FRAND obligations. (See D.I. 173 at 2) At some stage

of this case, that public interest may well come to outweigh Plaintiff's countervailing interests. 1

However, the pending motion relates solely to the transcript of a discovery teleconference. At

this point, the Court is persuaded that Plaintiff' s identified harm - supported by the affidavit of

Mr. Wuyts, Plaintiff's Chief Intellectual Property Officer (D.I. 169-3) - is sufficiently specific

and probable to warrant granting the motion.




1
 Importantly, the transcript at issue here is of a teleconference addressing discovery disputes.
Whether the same showing that has persuaded the Court to seal portions of this transcript would
yield the same result had the hearing been held in Court (or if, instead of a motions hearing, it
was a transcript of a trial) is not a matter presently before the Court.
                                                  2
